Lamar, J.
This is a claim case in which the plaintiff in'fi. fa. successfully carried the burden by proof that the property levied on had been in the possession of the defendant since the date of the judgment. Knowles v. Jordan, 61 Ga. 300. The claimant introduced a bill of sale older than the judgment; but there was evidence that the plaintiff began to press the defendant for payment of his debt, that the latter thereupon made a bill of sale to the claimant, who is his son, the consideration being services by the son while he was a minor, and that the latter had admitted that the arrangement under which the property was conveyed was binding or not as he saw fit. While the evidence was conflicting, there was sufficient to warrant a verdict finding the property subject. Civil Code, §§2502, 2695.

Judgment affirmed.


All the Justices concur.